Pee Cueiam.
This writ of certiorari brings up for review a determination-of the workmen’s compensation bureau.
*1293Defendant O’Brien was injured on October 28th, 1928, and filed his claim petition with the workmen’s compensation bureau on June 5th, 1930. The deputy compensation commissioner found that O’Brien met with an accident arising out of and in the course of his employment; that the employer had immediate knowledge of the injury; that the employer failed to file notice of the accident as required by chapter 181, laws of 1924.
1. Prosecutor contends that the compensation bureau was without jurisdiction because the claim petition was not filed within one year after the date of the accident and because failure to report the accident, as required by the act of 1924, cannot confer jurisdiction. These acts were the subject of review in Massie v. Court of Common Pleas of Monmouth County et al., 8 N. J. Mis. R. 600, affirmed, October 19th, 1931, by the Court of Errors and Appeals, and were there determined adversely to prosecutor’s contention.
2. It is asserted that there was no evidence of failure to file notice of such accident. The record, as printed in the state of the case and supplemental state of the case, amply sustains the finding of the deputy commissioner that there was no report of the accident filed.
3. Prosecutor urges that there was no evidence that the employer had knowPedge of the accident. The testimony of Mitchell, who was the superior of O’Brien and who was in charge of the shop of prosecutor, is that he had immediate knowledge of the accident and sent O’Brien to a physician for treatment.
We have considered the other reasons urged by prosecutor and find no merit in them.
The order of the workmen’s compensation bureau under review is affirmed, with costs.